Citation Nr: 1234547	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee disability.

2.  Entitlement to a compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  In June 2010 the veteran withdrew his request for a personal hearing.   

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

Initially, the Board notes that following the issuance of the most recent  supplemental statement of the case in June 2010, the Veteran submitted additional evidence in support of his claim, without a waiver of review by the agency of original jurisdiction (AOJ).  Therefore, the Board may not consider that evidence in rendering its decision, and a remand is necessary to allow for the AOJ to consider the newly received evidence.  38 C.F.R. § 20.1304(c) (2011); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent an appellant's waiver, the Board may not consider evidence in the first instance).

Next, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran was last examined by VA for the service-connected hemorrhoids and left knee disability in October 2009. Although the Veteran's last VA examination is not overly stale, review of the claims file shows that his disabilities may have worsened since he was last examined.  In a January 2010 statement, the veteran reported increased flare-ups of his hemorrhoid condition, to include bleeding, with a history of two surgeries in the previous two months.  A January 2010 private treatment records show that the veteran had undergone hemicolectomy for gastrointestinal bleeding, and two weeks after the procedure developed rectal bleeding.  Reportedly his physician had informed him that the symptoms were manifest in the hemorrhoidal area.  Swelling was also noted at that time.  

Similarly, with regard to the left knee disability, in January 2010 the veteran asserted that his disability had worsened.  He described severe pain that woke him at night.  VA and private treatment dated after the October 2009 VA examination report document complaints of left knee pain.  Because there may have been a significant change in the Veteran's service-connected hemorrhoids and left knee conditions, the Board finds that new examinations are needed to fully and fairly rate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in October 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, on remand the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the service-connected hemorrhoids and left knee conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated since October 2009.

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  If, after making reasonable efforts, the records are not obtained, notify the Veteran and (a) identify the specific records not obtained; (b) briefly explain the efforts made to obtain the records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected left knee disability.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's left knee disability. 

b)  Conduct all necessary tests, to include x-rays and range of motion studies of the left knee in degrees. 

c)  State whether any ankylosis (favorable or unfavorable) is present. 

d)  Specify whether the Veteran's left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e)  State whether left knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe. 

f)  Discuss whether the Veteran has additional functional loss from his left knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

g)  State whether there is x-ray evidence of arthritis. 

h)  Discuss how the Veteran's left knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  

4.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected hemorrhoids, if possible during a period of time when the Veteran experiences flare-up in symptoms.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following: (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures.  The examiner is asked to discuss how the Veteran's hemorrhoid disability impacts his activities of daily living, including his ability to obtain and maintain employment.  

5.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous supplemental statement of the case issued in June 2010, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

